Citation Nr: 1735442	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), anxiety disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board previously remanded this claim in February 2015, September 2015, and February 2017.

The Board notes that the issue of service connection for a cardiovascular disorder was granted in February 2017.  That award constitutes a full grant of the disability sought, and that appeal has been resolved.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997)

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence of record, including the April 2017 VA medical opinions, the Board finds a remand is necessary for an addendum opinion on a limited instruction.  The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim for service connection for a psychiatric disorder, to include MDD, PTSD, and anxiety.

In February 2017, the Board remanded the issue to provide the Veteran with an addendum VA psychiatric examination.  The Board directed the examiner to render an opinion as to whether any currently diagnosed psychiatric disorder, including MDD and anxiety, are related to the Veteran's military service.  The examiner was asked to discuss all previous psychiatric diagnoses and to obtain a true picture of the nature of the Veteran's psychiatric status.

In April 2017, the Veteran was provided an addendum VA psychiatric examination.  The examiner, a licensed VA clinical psychologist, found that the Veteran met the diagnostic criteria for MDD under DSM-V, and diagnosed the Veteran with Major Depressive Disorder, Recurrent, Mild and no other psychiatric disorders.  In rendering the opinion below, the examiner also provided an exhaustive recitation of the Veteran's medical history as documented in the claims file.  Notably, the examiner stated, "the evidence indicates that he experienced emotional and behavioral difficulties prior to his military service" and "the veteran's psychiatric symptoms are likely predominantly of biological origin."

In cases where the disease or injury at issue is not "noted" on the entrance examination, such as the instant case, a very specific standard is for application.  See August 1966 Report of Medical History.

For compensation purposes, a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease preexisted and was not aggravated by such service.  38 U.S.C.A. §1111; 38 C.F.R. §3.306(b).

In order to rebut the presumption of sound condition under 38 U.S.C. §1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The Board observes that clear and unmistakable is a high standard.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Given that no psychiatric disorder or disability was noted on the Veteran's August 1966 entrance examination, meaning the Veteran was presumed sound upon entrance, and because no medical opinion currently of record adequately addresses whether the Veteran's acquired psychiatric disorder clearly and unmistakably preexisted service and was not aggravated by service, the Board finds that an addendum opinion is necessary to address such matter.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the April 2017 examination for an addendum opinion.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the April 2017 examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.

Following a review of the full record, the examiner must offer an opinion on the following questions:

(A) Did the Veteran's diagnosed acquired psychiatric disorders clearly and unmistakably pre-exist his active duty service?

(i) If so, is there clear and unmistakable evidence that the pre-existing acquired psychiatric disorder did not undergo an increase in the underlying pathology during service? 

If there was an increase in the severity of the Veteran's acquired psychiatric disorder, was such increase clearly and unmistakably due to the natural progress of the disability?

(ii) If not, is it at least as likely as not (a 50 percent or higher probability) that such acquired psychiatric disorder is the result of the Veteran's active duty service?

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include the Veteran's service treatment records and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




